SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT is entered into as of July 16, 2012
 
BETWEEN:
 
JIN XIN COPPER HOLDING LIMITED a corporation incorporated in the People’s
Republic of China with an office at 4/F Min Sheng Tower A, 181 Min Sheng RD,
Yuzhong District Chong Qing, China 400010
 
(the “Company”)
 
AND:
 
NG HOI FUNG, the sole shareholder of the common shares of the Company
 
(the “Selling Shareholder”)
 
AND:
 
GOLDEN CENTURY RESOURCES LIMITED a corporation incorporated in Delaware with an
office at suite 1200, 1000 N. West Street, Wilmington, DE 19801, USA
 
 (the "Purchaser")
 
 (each a “Party”)
 
 
WHEREAS:

 
A.
The Selling Shareholder is the registered and beneficial owner of 50,000 common
shares in the capital of the Company (the “Shares”) representing 100% of the
issued and outstanding share capital of the Company;

 
B.
The Selling Shareholder desires to sell twenty percent (20%), being 10,000
Shares, of the Shares (the “First Tranche Shares”) to the Purchaser and the
Purchaser desires to buy the First Tranche Shares from the Selling Shareholder
on the terms and subject to the conditions of this Agreement; and,

 
C.
The Parties intend to complete a second tranche (the “Second Tranche”) of this
transaction in which the Purchaser will acquire additional ownership in the
Company  from the Selling Shareholder (the “Second Tranche Shares”), the exact
amount of the additional ownership is to be determined by the Parties following
the receipt of valuation information.

 
 
1

--------------------------------------------------------------------------------

 
NOW THEREFORE in consideration of the premises, covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.
PURCHASE AND SALE

 
1.1
On the basis of the representations and warranties set forth in Section 2 below
and subject to the terms and conditions of this Agreement, the Company shall
sell the First Tranche Shares to the Purchaser and the Purchaser shall buy the
First Tranche Shares from the Company for the aggregate amount of $1,471,075
(the “Purchase Price”)

 
1.2
The Parties acknowledge that the Purchase Price has been paid in full as of the
date of this Agreement.

 
1.3
The Parties agree that they intend for the Second Tranche Shares to be acquired
by the Purchaser from the Selling Shareholder on or before the date specified in
subsection 3.2 (d) hereto.  The Parties further intend to agree upon the amount
of additional ownership (the “Additional Ownership”) and consideration for the
Second Tranche Shares following the completion of the purchase and sale of the
First Tranche Shares and the receipt by the Parties of valuation information
contained in geological or other reports relating to the Yang Tan mining
properties.

 
1.4
The Parties agree that when the Purchaser acquires the Second Tranche Shares it
will also take on the responsibility of using its reasonable and best commercial
efforts to arrange and complete the financing of Yang Tan to bring it to the
production stage.

 
1.5
The Purchaser acknowledges that the certificate(s) representing the First
Tranche Shares, or any portion thereof, shall have typed or otherwise written
thereon all restrictive legends required by applicable securities laws.

 
1.6
The Company acknowledges that it is prohibited from issuing any shares until the
close of this transaction.

 
2. 
REPRESENTATIONS AND WARRANTIES

 
2.1
The Company represents and warrants to the Purchaser (and acknowledges that the
Purchaser is relying on such representations and warranties in order to complete
the purchase and sale of the Shares) that:

 
(a)  
the Selling Shareholder is the registered and beneficial owner of all right,
title and interest in and to the Shares;

 
(b)  
only fifty thousand (50,000) Shares in the capital of the Company are
outstanding as of the date of this Agreement;

 
(c)  
there are no shares in any other class of the Company outstanding as of the date
of this Agreement;

 
(d)  
except as set forth above, there are no securities of the Company outstanding
and the Company has no other options, warrants or other rights, agreements,  or
commitments of any character whatsoever convertible into, or exchangeable or
exercisable for or otherwise requiring the issuance, sale or transfer by the
Company of any shares of the Company or any securities convertible into, or
exchangeable or exercisable for, or otherwise evidencing a right to acquire, any
shares of the Company, nor are there any outstanding stock appreciation rights,
phantom equity or similar rights, agreements, arrangements or commitments based
upon the book value, income or other attributes of the Company. There is no
other agreement, obligation (contractual or otherwise), right or option or claim
existing or pending pursuant to which the Company is or might be required to
issue any further shares or other securities of its capital.  All outstanding
the Company’s Shares have been duly authorized and are validly issued, as fully
paid and non-assessable and are not subject to, nor were they issued in
violation of, any pre-emptive rights;

 
(e)  
the Company owns 85% of the right, title and interest of Nanjiang Long Du Mining
Industrial Limited Corporation (“Long Du”);

 
(f)  
the Government of the People’s Republic of China, through the #405 Geological
Brigade, owns 15% of the right, title and interest in Yang Tan Gold Mine (“Yang
Tan”);

 
(g)  
Long Du owns 100% of the right, title and interest in Yang Tan;

 
(h)  
all rights, permits and authorizations required from third parties, including
the Government of China and local governments, have been obtained and are
currently held by Long Du for the exploration, development, operation and
production of Yang Tan as a gold mine;

 
(i)  
the Shares are free and clear of all mortgages, debentures, charges,
hypothecations, pledges, liens, or other security interests or encumbrances of
whatever kind or nature, regardless of form and whether consensual or arising by
law, statutory or otherwise, that secures the payment of any indebtedness or the
performance of any obligation or creates in favour of or grants to any person
any proprietary right;

 
 
2

--------------------------------------------------------------------------------

 
(j)  
the Company has the power, authority and capacity to incur the obligations
created by this Agreement and to carry out its terms;

 
(k)  
this Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms; and

 
(l)  
the execution, delivery and performance of this Agreement by the Company will
not:

 
(i)  
violate any law, judgment, order, injunction, decree, rule, regulation or ruling
of any governmental authority applicable to the Company; or

 
(ii)  
conflict with, constitute grounds for termination or acceleration of, result in
the breach of the terms, conditions, or provisions of, result in the loss of any
benefit to the Company under, or constitute a default under any agreement,
instrument, license or permit to which either the Company is a party or by which
the Company is bound.

 
2.2
The Purchaser represents and warrants to the Company (and acknowledges that the
Company is relying on such representations and warranties in order to complete
the purchase and sale of the Shares) that:

 
(a)  
in evaluating the suitability of an investment in the Company, the Purchaser has
not relied upon any representations or other information, whether oral or
written, other than as set forth in this Agreement or as contained in any
documents or answers to questions furnished by the Company to the Purchaser;

 
(b)  
the Purchaser is aware that the purchase price being paid for the Shares bears
no relationship to assets, book value or other established criteria of value;

 
(c)  
the Purchaser is aware of the risks and merits of an investment in the Company;

 
(d)  
the Purchaser is purchasing the Shares as principal for its own account, for
investment purposes only;

 
(e)  
the Purchaser is not resident in the United States, is  not a U.S. Person as
defined in Regulation S under the United States Securities Act of 1933, as
amended (the “1933 Act”), and is not acquiring the Shares for the account or
benefit of any U.S. Person;

 
(f)  
the offer and sale of the Shares was not accomplished by an advertisement or
other general solicitation and the Purchaser was not induced to purchase the
Shares as a result of any advertisement or general solicitation made by the
Company or the Company or any directed selling efforts;

 
(g)  
the Company acknowledges and understands that none of the Shares have been or
will be registered under the 1933 Act, and the Shares may not be offered or
sold, directly or indirectly, in the United States to, or for the account or
benefit of, a U.S. Person, unless registered under the 1933 Act and the
securities laws of all applicable states or unless an exemption from such
registration requirements is available;

 
(h)  
the Purchaser will only sell, transfer or otherwise dispose of the Shares or any
portion thereof in accordance with applicable securities laws;

 
(i)  
the Purchaser qualifies for an exemption pursuant to National Instrument 45-106
Prospectus and Registration Exemptions (Canada);

 
(j)  
the Purchaser has the power, authority and capacity to incur the obligations
created by this Agreement and to carry out its terms;

 
(k)  
this Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms; and

 
(l)  
the execution, delivery and performance of this Agreement by the Company will
not:

 
(i)  
violate any law, judgment, order, injunction, decree, rule, regulation or ruling
of any governmental authority applicable to the Company; or

 
(ii)  
conflict with, constitute grounds for termination or acceleration of, result in
the breach of the terms, conditions, or provisions of, result in the loss of any
benefit to the Company under, or constitute a default under any agreement,
instrument, license or permit to which either the Company is a party or by which
the Company is bound.

 
 
3

--------------------------------------------------------------------------------

 
3.
THE SECOND TRANCHE

 
3.1 
Following the completion of the purchase and sale of the First Tranche Shares
pursuant to this Agreement, the Parties will continue to negotiate in good faith
toward the purchase of the Second Tranche Shares by the Purchaser from the
Selling Shareholder.

 
3.2 
The amount of the Additional Ownership and the amount of consideration to be
paid in the Second Tranche Shares is to be determined by the Parties following
the receipt and review of valuation information contained in geological or other
reports relating to the Yang Tan mining properties and agreed upon in a second
share purchase agreement.  However, the Parties acknowledge and agree that:

 
(a)  
they will use their best efforts to agree on a value for the ownership of the
Shares to be acquired by the Purchaser in the First and Second Tranche (the
“Value”), using (i) valuation information contained in geological reports
relating to the Yang Tan mining properties to be obtained by the Parties and
(ii) current market factors as the bases for the negotiations;

 
(b)  
once the Value is determined, the Parties will subtract the Purchase Price from
the Value and the difference (the “Difference”) will be used to determine the
consideration to be paid by the Purchaser to the Selling Shareholder for the
Second Tranche Shares (the “Second Purchase Price”); and,

 
(c)  
if the Difference is a negative number, then that amount multiplied by negative
1 (-1) will represent the amount of the Purchase Price paid in excess of the
Value (the “Excess.”)  The Excess, if any, will be returned to the Purchaser by
the Company and the Selling Shareholder.  Each of the Company and the Selling
Shareholder will be liable, jointly and severally, for the return of the Excess,
if any, to the Purchaser.

 
(d)  
in the event that no valuation report is received or the Parties do not execute
a second share purchase agreement determining the Additional Amount and Second
Purchase Price by January 1, 2013, then The Company and the Selling Shareholder
will return the Purchase Price to the Purchaser.  Each of the Company and the
Selling Shareholder will be liable, jointly and severally, for the return of the
Purchase Price to the Purchaser, if required pursuant to this subsection 3.2(d.)

 
3.3 
The Second Purchase Price may be paid by the Purchaser to the Selling
Shareholder in any combination of cash and shares of the Purchaser as the
Parties may agree to in the second share purchase agreement, subject to all
applicable securities and other laws and required third party and governmental
authorizations required.

 
4. 
Closing

 
Within three business days following the execution of this Agreement, the
Company will deliver certificates representing the First Tranche Shares to the
Purchaser or its designated Agent.
 
5. 
GENERAL PROVISIONS

 
5.1
Time shall be of the essence of this Agreement.

 
5.2
All references to currency in this Agreement are to United States dollars.

 
5.3
The parties to this Agreement covenant and agree to execute and deliver all such
further documents and instruments, and to do all acts and things as may be
necessary or desirable to carry out the full intent and meaning of this
Agreement.

 
5.4
Each party to this Agreement confirms and acknowledges that it has been provided
with an opportunity to seek independent legal advice with respect to its rights,
entitlements, liabilities and obligations hereunder and understands that it has
been recommended that such advice be sought prior to entering into this
Agreement.

 
 
4

--------------------------------------------------------------------------------

 
5.5
No alteration or amendment to this Agreement shall take effect unless it is in
writing duly executed by the parties hereto.

 
5.6
This Agreement may not be assigned by either party hereto without the express
written consent of the other party.

 
5.7
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and, except as otherwise provided or as would be inconsistent with the
provisions of this Agreement, their respective heirs, executors, administrators,
successors and assigns.

 
5.8
In the event that any term, clause or provision of this Agreement is construed
or adjudged invalid, void or unenforceable, such term, clause or provision shall
be deemed as severed from this Agreement and all remaining terms, clauses and
provisions shall remain in full force and effect.

 
5.9
This Agreement contains the entire agreement between the parties and there are
no other agreements, conditions or representations, oral or written, express or
implied, with regard to the subject matter hereof.

 
5.10
This Agreement will be governed by and construed in accordance with the laws of
British Columbia, Canada.  The Parties irrevocably attorn to the jurisdiction of
the courts of British Columbia in Vancouver, B.C., Canada with respect to any
matters arising out of this Agreement.

 
5.11
This Agreement may be executed in counterparts and by electronic transmission,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
JIN XIN COPPER HOLDING LIMITED


/s/ Ng Hoi Fung
Signature
Ng Hoi Fung  Director
Print Name and Title
 


GOLDEN CENTURY RESOURCES LIMITED


/s/ David Cheng Lee
Signature
David Cheng Lee
Print Name
 
 
Signed and Delivered at Hong Kong SAR (city) on – 9 July 2012 (date) by NG HOI
FUNG in the presence of:
/s/ IP Woon Shun                                                                
Notary Witness (Signature)
IP Woon Shun                                                                
Name (please print)
Notary Public, Hong Kong
SAR                                                                
Title (please print)
/s/ stamp                                                                
Province and Country (please print)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
/s/ Ng Hoi Fung
NG HOI FUNG

      Attestation only.
[stamp]                                           No advice sought or given.
 
5
 